Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "about" in claims 7, 8, 15, 16, 17, 18, 19, 23, 24, 25, 26, 27, and 28 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The relative degree of interpretation for the use of "about" in the claims allows for there to be ambiguity about if the range.
Claims 14, 15, 19, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what structure is used to translate the workpiece and beam spot.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 14, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”). 
Regarding claim 1, Mikutis teaches, except where struck through, A method for laser processing a transparent workpiece (abstract teaches Invention relates to the field of lasers, particularly to laser processing of transparent materials and can be used for cutting, breaking and other kind of processing of transparent materials, such as glass, chemically strengthened glass, sapphire and other crystalline materials, employing ultrashort pulse asymmetric Gauss-Bessel intensity profile laser beam), the method comprising: forming a contour line (par. 9 teaches single damage region 18b and figures 6 and 7 show the damage region 18a and 18b as being in a line) in the transparent workpiece (par. 9 teaches the workpiece acted upon as being The transparent material of the workpiece is selected from the group consisting of glass, chemically strengthened glass, sapphire or other crystalline material), the contour line comprising defects in the transparent workpiece (par. 29 teaches 18 a—is a damage region surrounded by random direction cracks induced in the bulk of the transparent material workpiece by symmetric Gauss-Bessel intensity profile laser beam and that 18 b—is a damage region with cracks induced in the bulk of the transparent material workpiece by asymmetric Gauss-Bessel intensity profile laser beam); and directing an infrared laser beam (laser beam 2; par. 51 teaches that laser wavelength is less than the band gap of the workpiece material, and less than about 3 μm which 3um is considered infrared, and Mikutis further teaches wavelengths into the near infrared, output by an infrared beam source (laser source 1) through an afocal beam adjustment assembly (optical setup 19 and optical setup 5 are shown in figures 1, 3a, 3b, 4a, and 4b to have a Gauss-Bessel intensity profile laser beam 6 b, and these are shown to have multiple focal points which is analogous to being afocal) and onto the transparent workpiece along or near the contour line to separate the transparent workpiece along the contour line (par. 21 teaches The direction and distance between damage regions formed in the workpiece by the laser is controlled by a positioning mechanism that positions the elongated (asymmetric) damage regions in succession at the controlled locations along the trajectory of the cut and/or break plane needed to form a required cut and/or break in the workpiece), wherein: the infrared laser beam forms an annular infrared beam spot on a surface of the transparent workpiece (par. 29 teaches a collection of photos of damage regions: (top row) induced in the transparent material workpiece by symmetric and asymmetric Gauss-Bessel intensity profile laser beam (bottom row) which are shown in figure 5 and by definition of being as being of Gauss-Bessel intensity profile laser beam have a plurality of annular rings and a beam spot as is shown in figure 5); the infrared laser beam comprises an entrance beam diameter upstream the afocal beam adjustment assembly and an exit beam diameter downstream the afocal beam adjustment assembly (Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure; figures 1, 3a, 3b, 4a, and 4b show the laser beam 2 having an obvious diameter and being upstream of the aforementioned optical setup 19 and optical setup 5 and it is obvious for the laser exiting optical component 13 to have a diameter as shown in figures 1, 3a, 3b, 4a, and 4b); the annular infrared beam spot comprises an inner diameter, an outer diameter, and an annular thickness (Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure; see figure 5 below); the afocal beam adjustment assembly comprises one or more adjustable optical elements (Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure; par. 53 teaches Alternatively, optical setup with or without the laser source 1 can be translated in respect to the workpiece to get the same effect and it is therefore adjustable; Mikutis discloses the claimed invention except for the afocal beam adjustment assembly comprises one or more adjustable optical elements being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the afocal beam adjustment assembly comprises one or more adjustable optical elements adjustable for the purpose of optimizing a laser beam intensity profile or focal length); .  Mikutis does not teach and adjusting at least one of the one or more adjustable optical elements alters the exit beam diameter of the infrared laser beam, thereby altering the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. Along the same field of endeavor, Rupp is considered analogous art because Rupp discloses A beam shaping unit for focusing a divergent and adjusting at least one of the one or more adjustable optical elements (a first lens 5, second lens 7, and an optical focusing unit 8) alters the exit beam diameter of the infrared laser beam (par. 31 teaches The displacement .DELTA.Z.sub.L1 of the first lens 5 is selected so that the reduction of the beam diameter at the second lens 7 (from D1 to D2) produces the desired reduction of the focal point diameter (from d1 to d2) which teaches reducing to a focal point which is a reduction of diameter), thereby altering the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece (par. 35 teaches The adjustment of the focal position and the focal point diameter by the focal point adjustment devices 10, 12 is controlled based on control signals predetermined by the control unit 22, combining the adjustable diameter taught by Rupp with the symmetric and asymmetric Gauss-Bessel intensity profile laser beam of Mikutis leaves an apparatus capable of adjusting diameter and therefore the thickness of a Gauss-Bessel distribution).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis reference, such that and adjusting at least one of the one or more adjustable optical elements alters the exit beam diameter of the infrared laser beam, thereby altering the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece, as suggested and taught by Rupp, for the purpose of providing a means to advantageously allow for the adjustment of the focal point diameter and/or the focal position, 

    PNG
    media_image1.png
    562
    714
    media_image1.png
    Greyscale

Regarding claim 13, Mikutis, Rupp teach The method of claim 1 as discussed above.  Mikutis further teaches wherein the transparent workpiece comprises an alkaline earth boro-aluminosilicate glass, sapphire, fused silica, or combinations thereof (par. 11 teaches he transparent material of the workpiece may be glass (including for example thermally strengthened glass), chemically strengthened glass, sapphire or other crystalline material). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the transparent workpiece to be made of an alkaline earth boro-aluminosilicate glass, sapphire, fused silica, or combinations thereof since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the 
Regarding claim 14, Mikutis and Rupp teach The method of claim 1 as discussed above and Mikutis further discloses further comprising translating the annular infrared beam spot and the transparent workpiece relative to one another along the contour line, thereby separating the transparent workpiece along the contour line (par. 55 teaches Successive laser pulses X.sub.N−1, X.sub.N, X.sub.N+1 18c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory. Alternatively, an optical setup with or without the laser source 1 can be translated with respect to the workpiece to get the same effect).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp reference, such that further comprising translating the annular infrared beam spot and the transparent workpiece relative to one another along the contour line, thereby separating the transparent workpiece along the contour line, as suggested and taught by Mikutis, for the purpose of providing a means to advantageously create a predetermined cutting and/or breaking plane trajectory (par. 55).
Regarding claim 17, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp discloses the claimed invention except for wherein the transparent workpiece has a CTE of less than or equal to about 5×10−6/K. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with a known CTE, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been 
Regarding claim 18, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp discloses the claimed invention except for wherein the transparent workpiece has a thickness of from about 50 microns to about 10 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a workpiece of sufficient thickness for the application at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the transparent workpiece has a thickness of from about 50 microns to about 10 mm for the purpose of advantageously matching the workpiece characteristics to the intended use.
Regarding claim 19, Mikutis and Rupp teach The method of claim 1 as discussed above. Mikutis further teaches, except where strikethrough, wherein forming the contour line comprises: focusing a pulsed laser beam into a pulsed laser beam focal line (par. 21 teaches The direction and distance between damage regions formed in the workpiece by the laser is controlled by a positioning mechanism that positions the elongated (asymmetric) damage regions in succession at the controlled locations along the trajectory of the cut and/or break plane needed to form a required cut and/or break in the workpiece), oriented along a beam propagation direction and directed into the transparent workpiece (par. 10 teaches The length of the damage region induced in the transparent workpiece along the laser beam propagation direction may be shorter than the thickness of the plate-like workpiece and not be adjoined to any of the surfaces of the plate-like workpiece, or the length of the damage region may coincide with the thickness of the workpiece and be adjoined to both of the surfaces of the plate-like workpiece, or , the pulsed laser beam focal line generating an induced absorption within the transparent workpiece (par. 49 teaches In some embodiments, suitable laser wavelengths for forming damage regions are wavelengths at which the combined losses due to absorption and scattering by the workpiece at the wavelength are less than 20%/mm, or less than 15%/mm, or less than 10%/mm, or less than 5%/mm, or less than 1%/mm, where the dimension “/mm” means per millimeter of distance within the workpiece in the direction of propagation of the laser beam), and the induced absorption producing a defect along the pulsed laser beam focal line within the transparent workpiece (par. 49 teaches In some embodiments, suitable laser wavelengths for forming damage regions are wavelengths at which the combined losses due to absorption and scattering by the workpiece at the wavelength are less than 20%/mm, or less than 15%/mm, or less than 10%/mm, or less than 5%/mm, or less than 1%/mm, where the dimension “/mm” means per millimeter of distance within the workpiece in the direction of propagation of the laser beam); translating the transparent workpiece and the pulsed laser beam focal line relative to each other along the contour line, thereby laser forming a plurality of defects along the contour line within the transparent workpiece (par. 53 teaches The interaction of asymmetric Gauss-Bessel intensity profile laser beam and workpiece material results in damage region 18 b, that leads to induction of micro-crack plane in the material 18 d along the cutting and/or breaking plane trajectory, direction of which is controlled by rotation device 4 a, where optical element 3 is rotated by a rotary stage 15. Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking 1 can be translated in respect to the workpiece to get the same effect), wherein a spacing between adjacent defects is from 1 microns to 30 microns (par. 9 teaches the range of the instant application The elongated shape damage regions may be positioned at a certain distance one from another within the workpiece along the trajectory of the cutting and/or breaking plane, so that the distance dx between the centers of the adjacent damage regions is in the range from about 0.5 to about 15 lengths of a single damage region (18 b), where the length of a damage region along the longer axis (18 e) is from about 1 μm to about 20 μm, and the length of the damage region along the longer axis is from 1.3 to 5 times, preferably 2 times, larger than the length along the shorter axis. The transparent material of the workpiece is selected from the group consisting of glass, chemically strengthened glass, sapphire or other crystalline material); and wherein the pulsed laser beam produces pulse bursts with from about 1 pulses per pulse burst to about 30 pulses per pulse burst (par. 53 teaches Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory which is analogous to the range of burst pulses because the Mikutis reference essentially leaves the range of number of pulses to be infinite which encompasses the range of the instant application) and the pulse burst energy is from about 100 μJ to about 600 μJ per pulse burst (par. 51 teaches The method is realized by an ultrashort pulse laser, which has a pulse duration in the range of about 1 ps to 100 ps, such as in the range from 10 ps to 100 ps. An average laser pulse energy measured at the workpiece material, is set to be less than about 1000 μJ, such as less than about 400 μJ. The wavelength of the laser source is selected so that the energy of a single photon of that laser wavelength is less .  
Regarding claim 20, Mikutis teaches, except where struck through, A method for laser processing a transparent workpiece (abstract teaches Invention relates to the field of lasers, particularly to laser processing of transparent materials and can be used for cutting, breaking and other kind of processing of transparent materials, such as glass, chemically strengthened glass, sapphire and other crystalline materials, employing ultrashort pulse asymmetric Gauss-Bessel intensity profile laser beam) and further discloses the method comprising: focusing a pulsed laser beam into a pulsed laser beam focal line directed into the transparent workpiece, the pulsed laser beam focal line producing a defect within the transparent workpiece (par. 53 teaches Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory which is analogous to the range of burst pulses because the Mikutis reference essentially leaves the range of number of pulses to be infinite which encompasses the range of the instant application); translating the transparent workpiece and the pulsed laser beam focal line relative to each other thereby laser forming a plurality of defects along a contour line within the transparent workpiece (par. 53 teaches The interaction of asymmetric Gauss-Bessel intensity profile laser beam and workpiece material results in damage region 18 b, that leads to induction of micro-crack plane in the material 18 d along the cutting and/or breaking plane trajectory, direction of which is controlled by rotation device 4 a, where optical element 3 is rotated by a rotary stage 15. Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory. Alternatively, optical setup with or without the laser source 1 can be translated in respect to the workpiece to get the same effect); and directing an infrared laser beam through an afocal beam adjustment assembly (optical setup 19 and optical setup 5 are shown in figures 1, 3a, 3b, 4a, and 4b to have a Gauss-Bessel intensity profile laser beam 6 b, and these are shown to have multiple focal points which is analogous to being afocal)  and onto the transparent workpiece along or near the contour line to separate the transparent workpiece along the contour line (par. 9 teaches  separate as The elongated shape damage regions may be positioned at a certain distance one from another within the workpiece along the trajectory of the cutting and/or breaking plane; par. 21 teaches The direction and distance between damage regions formed in the workpiece by the laser is controlled by a positioning mechanism that positions the elongated (asymmetric) damage regions in succession at the controlled locations along the trajectory of the cut and/or break plane needed to form a required cut and/or break in the workpiece), wherein: the infrared laser beam forms an annular infrared beam spot on a surface of the transparent workpiece (par. 29 teaches a collection of photos of damage regions: (top row) induced in the transparent material workpiece by symmetric and asymmetric Gauss-Bessel intensity profile laser beam (bottom row) which are shown in figure 5 and by definition of being as being of Gauss-Bessel intensity profile laser beam have a plurality of annular rings and a beam spot as is shown in figure 5); the annular infrared beam spot comprises an inner diameter, an outer diameter, and an annular thickness (Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere .  Mikutis does not teach and the afocal beam adjustment assembly comprises one or more adjustable optical elements configured to adjust a beam diameter of the infrared laser beam and thereby alter the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. Along the same field of endeavor, Rupp is considered analogous art because Rupp discloses A beam shaping unit for focusing a divergent laser beam includes a first optical element to receive the laser beam, a second optical element to receive the beam from the first optical element, an optical focusing unit to receive the beam from the second optical element, a first focal point adjustment device coupled to the first optical element, the first focal point adjustment device being configured to adjust the beam focal point diameter by manipulating the first optical element (abstract).  Rupp teaches and the afocal beam adjustment assembly comprises one or more adjustable optical elements (a first lens 5, second lens 7, and an optical focusing unit 8; par. 6 teaches the adjustability The present disclosure relates to beam shaping units that enable, in various implementations, flexible adjustment of the focal point diameter and the focal position, as well as expansion of the adjustment region of the focal position, in a technically simple manner in structural terms. The present disclosure also relates to methods for controlling the beam shaping units) configured to adjust a beam diameter of the infrared laser beam and thereby alter the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece (par. 31 teaches The displacement .DELTA.Z.sub.L1 of the first lens 5 is selected so that the reduction .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis reference, to include and the afocal beam adjustment assembly comprises one or more adjustable optical elements configured to adjust a beam diameter of the infrared laser beam and thereby alter the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece, as suggested and taught by Rupp, for the purpose of providing a means to advantageously allow for the adjustment of the focal point diameter and/or the focal position, both the first and the second focal point adjustment device can be controlled by a control unit, in accordance with predetermined, application-specific set values and current correction values…Application-specific set values refer to beam properties that are adjusted for a specific processing operation…These values optionally also take into account or compensate for the interactions between the focal point diameter and focal position resulting from the adjustments (Rupp par. 13).

    PNG
    media_image1.png
    562
    714
    media_image1.png
    Greyscale

Regarding claim 21, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses further comprising translating the annular infrared beam spot and the transparent workpiece relative to one another along the contour line, thereby separating the transparent workpiece along the contour line (par. 55 teaches Successive laser pulses X.sub.N−1, X.sub.N, X.sub.N+1 18c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory. Alternatively, an optical setup with or without the laser source 1 can be translated with respect to the workpiece to get the same effect).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that further comprising translating the annular infrared beam spot and the transparent workpiece relative to one another along the contour line, thereby separating the transparent workpiece along the contour line, as suggested and taught by Mikutis, for the purpose of 
Regarding claim 22, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses wherein a spacing between adjacent defects is from 5 microns to 15 microns (par. 9 teaches the range of the instant application The elongated shape damage regions may be positioned at a certain distance one from another within the workpiece along the trajectory of the cutting and/or breaking plane, so that the distance dx between the centers of the adjacent damage regions is in the range from about 0.5 to about 15 lengths of a single damage region (18 b), where the length of a damage region along the longer axis (18 e) is from about 1 μm to about 20 μm, and the length of the damage region along the longer axis is from 1.3 to 5 times, preferably 2 times, larger than the length along the shorter axis. The transparent material of the workpiece is selected from the group consisting of glass, chemically strengthened glass, sapphire or other crystalline material).  
Regarding claim 23, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses wherein the pulsed laser beam produces pulse bursts with from about 1 pulses per pulse burst to about 30 pulses per pulse burst (par. 53 teaches Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory which is analogous to the range of burst pulses because the Mikutis reference essentially leaves the range of number of pulses to be infinite which encompasses the range of the instant application) and the pulse burst energy is from about 100 μJ to about 600 μJ per pulse burst (par. 51 teaches The method is realized by an ultrashort pulse laser, which has a 
Regarding claim 24, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses wherein the pulsed laser beam produces pulse bursts with from about 9 pulses per pulse burst to about 20 pulses per pulse burst (par. 53 teaches Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory which is analogous to the range of burst pulses because the Mikutis reference essentially leaves the range of number of pulses to be infinite which encompasses the range of the instant application), and the pulse burst energy is from about 300 μJ per pulse burst to about 500 μJ per pulse burst (par. 51 teaches The method is realized by an ultrashort pulse laser, which has a pulse duration in the range of about 1 ps to 100 ps, such as in the range from 10 ps to 100 ps. An average laser pulse energy measured at the workpiece material, is set to be less than about 1000 μJ, such as less than about 400 μJ. The wavelength of the laser source is selected so that the energy of a single photon of that laser wavelength is less than the band gap of the workpiece material, and less than about 3 μm, of which 400 to 1000 μJ partially encompasses the range of the instant application).  
The method of claim 20 as discussed above and Mikutis further discloses wherein: a spacing between adjacent defects is from about 7 microns to about 12 microns (par. 9 teaches the range of the instant application The elongated shape damage regions may be positioned at a certain distance one from another within the workpiece along the trajectory of the cutting and/or breaking plane, so that the distance dx between the centers of the adjacent damage regions is in the range from about 0.5 to about 15 lengths of a single damage region (18 b), where the length of a damage region along the longer axis (18 e) is from about 1 μm to about 20 μm, and the length of the damage region along the longer axis is from 1.3 to 5 times, preferably 2 times, larger than the length along the shorter axis. The transparent material of the workpiece is selected from the group consisting of glass, chemically strengthened glass, sapphire or other crystalline material); and the pulsed laser beam produces pulse bursts with from about 5 pulses per pulse burst to about 15 pulses per pulse burst (par. 53 teaches Successive laser pulses XN−1, XN, XN+1 18 c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory which is analogous to the range of burst pulses because the Mikutis reference essentially leaves the range of number of pulses to be infinite which encompasses the range of the instant application), and the pulse burst energy is from about 400 μJ per pulse burst to about 600 μJ per pulse burst (par. 51 teaches The method is realized by an ultrashort pulse laser, which has a pulse duration in the range of about 1 ps to 100 ps, such as in the range from 10 ps to 100 ps. An average laser pulse energy measured at the workpiece material, is set to be less than about 1000 μJ, such as less than about 400 μJ. The wavelength of the laser source is selected so that the energy of a single photon of that laser 
Regarding claim 26, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses wherein the pulses of the pulse bursts have a duration of from about 1 picosecond to about 100 picoseconds (par. 51 teaches The method is realized by an ultrashort pulse laser, which has a pulse duration in the range of about 1 ps to 100 ps, such as in the range from 10 ps to 100 ps).  
Regarding claim 27, Mikutis and Rupp teach The method of claim 20 as discussed above.  Mikutis and Rupp disclose the claimed invention except for wherein the pulse bursts have a repetition rate in a range of from about 10 kHz and about 3 MHz It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with pulse bursts have a repetition rate in a range of from about 10 kHz and about 3 MHz, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment with pulse rates for art recognized the purpose of making it desirable such that Successive laser pulses X.sub.N−1, X.sub.N, X.sub.N+1 18c at a certain pulse to pulse distance are positioned within the material by the use of translation stages 8 and a rotary stage 15 and a controller 10, all of which get commands from a computer 9 according to a predetermined cutting and/or breaking plane trajectory.  Therefore, it is obvious that the repetition rate is determined by experimentation to match the material characteristics.
Regarding claim 28, Mikutis and Rupp teach The method of claim 20 as discussed above and Mikutis further discloses wherein the pulsed laser beam focal line has an average spot diameter in a range of from about 0.1 micron to about 10 microns (par. 50 teaches .

Claim 2, 3, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”) in view of US 20170151630 A1 HUANG (hereinafter “HUANG”). 
Regarding claim 2, Mikutis and Rupp teach The method of claim 1 as discussed above and further discloses claim.  Mikutis and Rupp do not teach wherein: the afocal beam adjustment assembly comprises a first convex lens, a second convex lens, and an intermediate concave lens positioned between and optically coupled to the first convex lens and the second convex lens; the intermediate concave lens is one of the one or more adjustable optical elements; and is translatable between the first convex lens and the second convex lens; and the afocal beam adjustment assembly is positioned relative to the infrared beam source such that the first convex lens is positioned upstream the second convex lens. Along the same field of endeavor, HUANG is considered analogous art because HUANG discloses a device for heating to generate a uniform molten pool, including: a source unit for generating an energy beam; a beam expanding/reducing unit positioned in an energy path of the energy beam for adjusting the diameter of the energy beam (abstract).  HUANG teaches wherein: the afocal beam adjustment assembly (flat-top conical lens set 11 is analogous to an afocal beam adjustment assembly because it accomplishes the same task of generating an energy beam with a pattern 22 made up of a Gaussian beam pattern with a reduced magnitude 221 and 222 per par. 20) comprises a first convex lens (fig. 1 D-4 and par. 22 teach a first convex lens 101), a second convex lens (fig. 1 D-4 and par. 22 teach a second convex lens 102), and an intermediate concave lens (fig. 1 D-4 and par. 22 teach concave lens 103) positioned between and optically coupled to the first convex lens and the second convex lens (fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG); the intermediate concave lens is one of the one or more adjustable optical elements (par. 28 teaches The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam); and is translatable between the first convex lens and the second convex lens (par. 28 teaches The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam and fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG which positions the concave lens 103 between 101 and 102); and the afocal beam adjustment assembly is positioned relative to the infrared beam source such that the first convex lens is positioned upstream the second convex lens (fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG which positions the first convex lens 101 upstream from second convex lens 102).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, to include wherein: the afocal beam adjustment assembly comprises a first convex lens, a second convex lens, and an intermediate concave lens positioned between and optically coupled to the first convex lens and the second convex lens; the intermediate concave lens is one of the one or more adjustable optical elements; and is translatable between the first convex lens and the second convex lens; and the afocal beam adjustment assembly is positioned relative to the infrared beam source such that the first convex lens is positioned upstream the second convex lens, as suggested 
Regarding claim 3, Mikutis, Rupp, and HUANG teach The method of claim 2 as discussed above.  Mikutis, Rupp, and HUANG disclose the claimed invention except for wherein: the first convex lens and the second convex lens each comprise focal lengths that are equal; and the focal length of the first convex lens and the focal length of the second convex lens are each twice a focal length of the intermediate concave lens.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein: the first convex lens and the second convex lens each comprise focal lengths that are equal; and the focal length of the first convex lens and the focal length of the second convex lens are each twice a focal length of the intermediate concave lens, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment with focal length distances for the purpose of advantageously providing a focal length and configured to project the energy beam onto a material (HUANG claim 15).
Regarding claim 4, Mikutis, Rupp, and HUANG teach The method of claim 2 as discussed above.  Mikutis and Rupp do not teach wherein when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens, the afocal beam adjustment assembly is in a beam expanding mode such that the exit beam diameter is greater than the entrance beam diameter.  HUANG teaches wherein when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens (fig. 1D-2 shows this arrangement), the afocal beam adjustment assembly is in a beam expanding mode such that the exit beam diameter is greater than the entrance beam diameter (see wherein when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens, the afocal beam adjustment assembly is in a beam expanding mode such that the exit beam diameter is greater than the entrance beam diameter, as suggested and taught by HUANG, for the purpose of providing a means to advantageously allow for The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam (HUANG par. 28).

    PNG
    media_image2.png
    305
    523
    media_image2.png
    Greyscale

Regarding claim 5, Mikutis, Rupp, and HUANG teach The method of claim 2 as discussed above.  Mikutis and Rupp do not teach wherein when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens, the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter. HUANG teaches wherein when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens(fig. 1D-4 shows this arrangement), the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter (see figure 1D-2 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens, the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter, as suggested and taught by HUANG, for the purpose of providing a means to advantageously allow for The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam (HUANG par. 28).

    PNG
    media_image3.png
    316
    527
    media_image3.png
    Greyscale

Regarding claim 7, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein the outer diameter of the annular infrared beam spot is from about 0.5 mm to about 20 mm. Along the same field of endeavor, HUANG is considered analogous art because HUANG discloses a device for heating to generate a uniform molten pool, including: a source unit for generating an energy beam; a beam expanding/reducing wherein the outer diameter of the annular infrared beam spot is from about 0.5 mm to about 20 mm (par. 32 teaches the Gaussian beam pattern size to be 5 to 10 mm of the beam size; claim 13 and par. 22 teach herein the Gaussian beam pattern entering the flat-top conical lens set has a diameter between 3 mm and 40 mm, therefore, it is obvious that the output beam size van be anywhere within this 3 to 40mm range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein the outer diameter of the annular infrared beam spot is from about 0.5 mm to about 20 mm, as suggested and taught by HUANG, for the purpose of providing a range big enough to advantageously provide for additional accommodating optical elements depending on specific optical designs (par. 22).
Regarding claim 8, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp does not teach wherein the inner diameter of the annular infrared beam spot is from about 5% to about 95% of the outer diameter of the annular infrared beam spot. Along the same field of endeavor, HUANG is considered analogous art because HUANG discloses a device for heating to generate a uniform molten pool, including: a source unit for generating an energy beam; a beam expanding/reducing unit positioned in an energy path of the energy beam for adjusting the diameter of the energy beam (abstract).  HUANG teaches wherein the inner diameter of the annular infrared beam spot is from about 5% to about 95% of the outer diameter of the annular infrared beam spot (figure 2A-1 is a beam pattern, an energy distribution, a weld bead shape and weld bead overlaps from the device for heating to generate a uniform molten pool in accordance with the present disclosure, respectively per par. 9 .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein the inner diameter of the annular infrared beam spot is from about 5% to about 95% of the outer diameter of the annular infrared beam spot, as suggested and taught by HUANG, for the purpose of providing a range big enough to advantageously provide for additional accommodating optical elements depending on specific optical designs (par. 22).
Claim 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20170151630 A1 HUANG (hereinafter “HUANG”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”). 
Regarding claim 29, Mikutis teaches An optical assembly (abstract teaches Invention relates to the field of lasers, particularly to laser processing of transparent materials and can be used for cutting, breaking and other kind of processing of transparent materials, such as glass, chemically strengthened glass, sapphire and other crystalline materials, employing ultrashort pulse asymmetric Gauss-Bessel intensity profile laser beam) and further discloses comprising: an infrared beam source configured to output an infrared laser beam (laser beam 2; par. 51 teaches that laser wavelength is less than the band gap of the workpiece material, and less than about 3 μm which 3um is considered infrared, and Mikutis further teaches wavelengths into the near infrared, visible light and ultraviolet by teaching less than about 3um which encompasses the range of the instant application). Mikutis does not teach an axicon lens positioned downstream the infrared beam source, a first plano-convex lens positioned downstream the axicon lens; a second plano-convex lens positioned downstream the first plano-convex lens, wherein when the infrared laser beam traverses each of the axicon lens, the first plano-convex lens, and the second plano-convex lens and thereafter irradiates a transparent workpiece positioned downstream the second plano-convex lens, the infrared laser beam forms an annular infrared beam spot comprising an inner diameter, an outer diameter, and an annular thickness on a surface of the transparent workpiece; and an afocal beam adjustment assembly positioned between the infrared beam source and the first plano-convex lens, wherein: the afocal beam adjustment assembly comprises one or more adjustable optical elements; and adjusting at least one of the one or more adjustable optical elements alters the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. Along the same field of endeavor, HUANG is considered analogous art because HUANG discloses a device for heating to generate a uniform molten pool, including: a source unit for generating an energy beam; a beam expanding/reducing unit positioned in an energy path of the energy beam for adjusting the diameter of the energy beam (abstract).  HUANG teaches, except where strikethrough, an axicon lens positioned downstream the infrared beam source (figure 1C-1 teaches first flat-top axicon 111 and a second flat-top axicon 112), a first plano-convex lens (fig. 1 D-4 and par. 22 teach a first convex lens 101) positioned downstream the axicon lens (fig. 1C-2 shows the first plano-convex lens positioned with the axicon lens downstream); a second plano-convex lens  (fig. 1 D-4 and par. 22 teach a second convex lens 102) positioned downstream the first plano-convex lens fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG), wherein when the infrared laser beam traverses each of the axicon lens, the first plano-convex lens, and the second plano-convex lens and thereafter irradiates a transparent workpiece positioned downstream the second plano-convex lens (fig. 1 D-4 and par. 22 teach , the infrared laser beam forms an annular infrared beam spot comprising an inner diameter, an outer diameter, and an annular thickness on a surface of the transparent workpiece (Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure; see figure 5 below); and an afocal beam adjustment assembly positioned between the infrared beam source and the first plano-convex lens (fig. 1D-1), wherein: the afocal beam adjustment assembly comprises one or more adjustable optical elements (par. 28 teaches The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam)Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis reference, to include an axicon lens positioned downstream the infrared beam source, a first plano-convex lens positioned downstream the axicon lens; a second plano-convex lens positioned downstream the first plano-convex lens, wherein when the infrared laser beam traverses each of the axicon lens, the first plano-convex lens, and the second plano-convex lens and thereafter irradiates a transparent workpiece positioned downstream the second plano-convex lens, the infrared laser beam forms an annular infrared beam spot comprising an inner diameter, an outer diameter, and an annular thickness on a surface of the transparent workpiece; and an afocal beam adjustment assembly positioned between the infrared beam source and the first plano-convex lens, wherein: the afocal beam adjustment assembly comprises one or more adjustable optical elements; , as suggested and taught by HUANG, for the purpose of providing for the purpose of providing an apparatus capable of advantageously adjusting the diameter of the outgoing energy beam (HUANG par. 28).  Mikutis and HUANG do not teach and adjusting at least one of the one or more adjustable optical elements alters the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. Along the same field of endeavor, Rupp is considered analogous art because Rupp discloses A beam shaping unit for focusing a divergent laser beam includes a first optical element to receive the laser beam, a second optical element to receive the beam from the first optical element, an optical focusing unit to receive the beam from the second optical element, a first focal point adjustment device coupled to the first optical element, the first focal point adjustment device being configured to adjust the beam focal point diameter by manipulating the first optical element (abstract).  Rupp teaches and adjusting at least one of the one or more adjustable optical elements alters the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece (par. 35 teaches The adjustment of the focal position and the focal point diameter by the focal point adjustment devices 10, 12 is controlled based on control signals predetermined by the control unit 22, combining the adjustable diameter taught by Rupp with the symmetric and asymmetric Gauss-Bessel intensity profile laser beam of Mikutis leaves an apparatus capable of adjusting diameter and therefore the thickness of a Gauss-Bessel distribution). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in and adjusting at least one of the one or more adjustable optical elements alters the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece, as suggested and taught by Rupp, for the purpose of providing a means to advantageously allow for the adjustment of the focal point diameter and/or the focal position, both the first and the second focal point adjustment device can be controlled by a control unit, in accordance with predetermined, application-specific set values and current correction values…Application-specific set values refer to beam properties that are adjusted for a specific processing operation…These values optionally also take into account or compensate for the interactions between the focal point diameter and focal position resulting from the adjustments (Rupp par. 13).


    PNG
    media_image1.png
    562
    714
    media_image1.png
    Greyscale

Regarding claim 30, Mikutis, HUANG, and Rupp teach The optical assembly of claim 29 as discussed above and HUANG further discloses the afocal beam adjustment assembly (flat-top conical lens set 11 is analogous to an afocal beam adjustment assembly because it accomplishes the same task of generating an energy beam with a pattern 22 made up of a 221 and an annular pattern 222 per par. 20) comprises a first convex lens (fig. 1 D-4 and par. 22 teach a first convex lens 101), a second convex lens (fig. 1 D-4 and par. 22 teach a second convex lens 102), and an intermediate concave lens (fig. 1 D-4 and par. 22 teach concave lens 103) positioned between and optically coupled to the first convex lens and the second convex lens (fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG); the intermediate concave lens is one of the one or more adjustable optical elements (par. 28 teaches The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam); and is translatable between the first convex lens and the second convex lens (par. 28 teaches The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam and fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG which positions the concave lens 103 between 101 and 102); and the afocal beam adjustment assembly is positioned relative to the infrared beam source such that the first convex lens is positioned upstream the second convex lens (fig. 1 D-4 and par. 22 teach the optical coupling of 101, 103 and 102 in HUANG which positions the first convex lens 101 upstream from second convex lens 102).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, to include the afocal beam adjustment assembly comprises a first convex lens, a second convex lens, and an intermediate concave lens positioned between and optically coupled to the first convex lens and the second convex lens; the intermediate concave lens is one of the one or more adjustable optical elements; and is translatable between the first convex lens and the second convex lens; and the afocal beam adjustment assembly is positioned relative to the infrared beam source such that the first convex lens is positioned upstream the second convex lens, as suggested and taught by HUANG, for the purpose of providing an apparatus capable of advantageously adjusting the diameter of the outgoing energy beam (HUANG par. 28).
Regarding claim 31, Mikutis, HUANG, and Rupp teach The optical assembly of claim 30 as discussed above.  Mikutis, Rupp, and HUANG disclose the claimed invention except for wherein: the first convex lens and the second convex lens each comprise focal lengths that are equal; and the focal length of the first convex lens and the focal length of the second convex lens are each twice a focal length of the intermediate concave lens.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein: the first convex lens and the second convex lens each comprise focal lengths that are equal; and the focal length of the first convex lens and the focal length of the second convex lens are each twice a focal length of the intermediate concave lens, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment with focal length distances for the purpose of advantageously providing a focal length and configured to project the energy beam onto a material (HUANG claim 15).
Claim 32, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20170151630 A1 HUANG (hereinafter “HUANG”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”) in view of US 20120013877 A1 Tanaka (hereinafter “Tanaka”). 
Regarding claim 32, Mikutis, HUANG, and Rupp teach The optical assembly of claim 30 as discussed above.  Mikutis and Rupp do not teach wherein: when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens, the afocal beam adjustment assembly is in a beam expanding mode such that the infrared laser beam comprises an exit beam diameter upstream the afocal beam adjustment assembly that is greater than an entrance beam diameter of the infrared laser beam downstream the afocal beam adjustment assembly; when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens, the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter; increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece; and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. HUANG teaches, except where strikethrough, wherein: when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens (fig. 1D-2 shows this arrangement), the afocal beam adjustment assembly is in a beam expanding mode such that the infrared laser beam comprises an exit beam diameter upstream the afocal beam adjustment assembly that is greater than an entrance beam diameter of the infrared laser beam downstream the afocal beam adjustment assembly (see figure 1D-2 below); when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens, the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter (see figure 1D-2 below); Therefore, it would have been obvious before the effective date of the wherein: when the intermediate concave lens is positioned closer to the first convex lens than the second convex lens, the afocal beam adjustment assembly is in a beam expanding mode such that the infrared laser beam comprises an exit beam diameter upstream the afocal beam adjustment assembly that is greater than an entrance beam diameter of the infrared laser beam downstream the afocal beam adjustment assembly; when the intermediate concave lens is positioned closer to the second convex lens than the first convex lens, the afocal beam adjustment assembly is in a beam narrowing mode such that the exit beam diameter is less than the entrance beam diameter; , as suggested and taught by HUANG, for the purpose of providing a means to advantageously allow for The position of the concave lens 103 can also be adjusted to adjust the diameter of the outgoing energy beam (HUANG par. 28).  Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical system 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece; and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece (par. 115 teaches the structure of exposure light EL1 and EL2 which is a beam spot and par. 116 teaches, a change amount of 2 b becomes larger than change amounts of the respective light intensities of the first and third pupil intensity distributions corresponding to the center point P1 b and the peripheral point P3 b by virtue of the actions of the respective transmission filters 66, 67, therefore, it is obvious that the thicknesses and placements of the annular rings in Tanaka are adjustable in position and thickness). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece; and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece, as suggested and taught by Tanaka, for the purpose of providing a means to advantageously control energy intensity distribution (summation of Tanaka par. 48).
    PNG
    media_image2.png
    305
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    527
    media_image3.png
    Greyscale

Regarding claim 33, Mikutis, HUANG, and Rupp teach The optical assembly of claim 29 as discussed above.  Mikutis further teaches wherein the afocal beam adjustment assembly is positioned between the infrared beam source and the axicon lens (par. 35 of Mikutis teaches optical element 11 comprising conical axicon lenses). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in, to include wherein the afocal beam adjustment assembly is positioned between the infrared beam source and the axicon lens, as suggested and taught by Mikutis, for the purpose of providing a means to advantageously function as spatial light modulator (par. 35).
Regarding claim 34, Mikutis, HUANG, and Rupp teach The optical assembly of claim 29 as discussed above.  Mikutis further teaches wherein the afocal beam adjustment assembly is positioned between the axicon lens and the first plano-convex lens (fig. 3a, 3b, 4a, and 4b show this arrangement).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis reference, wherein the afocal beam adjustment assembly is positioned between the axicon lens and the first plano-convex lens, as suggested and taught by Mikutis, for the purpose of providing a means for the purpose of providing a means to optimize energy distribution.
Claim 6, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”) in view of US 20120013877 A1 Tanaka (hereinafter “Tanaka”). 
Regarding claim 6, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece. Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical system 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches wherein increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece (par. 115 teaches the structure of exposure light EL1 and EL2 which is a beam spot and par. 116 teaches, a change amount of the light intensity of the second pupil intensity distribution corresponding to the peripheral point P2 b becomes larger than change amounts of the respective light intensities of the first and third pupil intensity distributions corresponding to the center point P1 b and the peripheral point P3 b by virtue of the actions of 66, 67, therefore, it is obvious that the thicknesses and placements of the annular rings in Tanaka are adjustable in position and thickness).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein increasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece and decreasing the exit beam diameter increases the annular thickness of the annular infrared beam spot formed on the surface of the transparent workpiece, as suggested and taught by Tanaka, for the purpose of providing a means to advantageously control energy intensity distribution (summation of Tanaka par. 48).
Regarding claim 9, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line than directly on the contour line. Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical system 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line than directly on the contour line (in summation, par. 61 teaches the ability to change energy intensity distributions; par. 62 teaches the light intensity is the weakest at the center in the Z-axis direction and gradually increases with distance from the center along the Z-axis direction; The manner or method in which a machine is to be utilized is not germane to issue of patentability of the machine itself.  For example, the intended use of the laser beam is not .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line than directly on the contour line, as suggested and taught by Tanaka, for the purpose of providing a means to optimize energy distribution.
Regarding claim 10, Mikutis and Rupp teach The method of claim 9 as discussed above.  Mikutis and Rupp do not teach wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line on both sides of the contour line than directly on the contour line. Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical system 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line on both sides of the contour line than directly on the contour line (in summation, par. 61 teaches the ability to change energy intensity distributions; par. 62 teaches the light intensity is the weakest at the center in the Z-axis direction and gradually increases with distance from the center along the Z-axis direction; The manner or method in which a machine is to be utilized is not germane to issue of patentability of the machine itself.  For example, the intended use of the laser beam is not given patentable weight).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein a greater distribution of cumulated energy from the infrared laser beam is located in areas adjacent to the contour line on both sides of the contour line than directly on the contour line, as suggested and taught by Tanaka, for the purpose of providing a means to optimize energy distribution.
Regarding claim 11, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein the annular infrared beam spot is centered on the contour line. Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical system 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches wherein the annular infrared beam spot is centered on the contour line (in summation, par. 61 teaches the ability to change energy intensity distributions; par. 62 teaches the light intensity is the weakest at the center in the Z-axis direction and gradually increases with distance from the center along the Z-axis direction; The manner or method in which a machine is to be utilized is not germane to issue of patentability of the machine itself.  For example, the intended use of the laser beam is not given patentable weight).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, such that wherein the annular infrared beam spot is centered on the contour line, as suggested and taught by Tanaka, for the purpose of providing a means to optimize energy distribution. 
Regarding claim 12, Mikutis and Rupp teach  The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein the infrared beam source is a CO2 laser, a CO laser, a solid state laser, a laser diode, or combinations thereof. Along the same field of endeavor, Tanaka is considered analogous art because Tanaka discloses The illumination optical 13 is provided with an afocal optical system 20 into which the exposure light EL emitted from the diffraction optical element 19 is incident (which is also called “afocal optic”) (par. 39).  Tanaka teaches wherein the infrared beam source is a CO2 laser, a CO laser, a solid state laser, a laser diode, or combinations thereof (par 37; par. 84 The light source device 12 in the second embodiment has an ArF excimer laser light source of which an ArF is a solid state laser; par. 148 teaches In each of the embodiments, the light source device 12 may be a light source capable of supplying, for example, the g-line (436 nm), i-line (365 nm), KrF excimer laser (248 nm), F2 laser (157 nm), Kr2 laser (146 nm), Ar2 laser (126 nm), and so on).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mikutis and Rupp references, to include wherein the infrared beam source is a CO2 laser, a CO laser, a solid state laser, a laser diode, or combinations thereof, as suggested and taught by Tanaka, for the purpose of providing an advantageous laser that can be a light source capable of supplying a harmonic obtained by amplifying a single wavelength laser beam in the infrared region (par. 148)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”) in view of US 20150299018 A1 Bhuyan (hereinafter “Bhuyan”). 
Regarding claim 15, Mikutis and Rupp teach The method of claim 14 as discussed above.  Mikutis and Rupp do not teach wherein the annular infrared beam spot and the transparent workpiece are translated relative to one another at a speed from about 1 mm/s to about 10 m/s. Along the same field of endeavor, Bhuyan is considered analogous art because Bhuyan discloses The present disclosure relates generally to laser cutting of transparent materials such as glass, and more particularly to laser cutting using Bessel-like beam configurations (par. wherein the annular infrared beam spot and the transparent workpiece are translated relative to one another at a speed from about 1 mm/s to about 10 m/s.  Bhuyan discloses the claimed invention except for at a speed from about 1 mm/s to about 10 m/s. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with cutting speeds because the cutting speed is merely proportional to the laser repetition rate (Bhuyan par. 195), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a speed from about 1 mm/s to about 10 m/s for the purpose of advantageously allowing for large speed and good quality of pre-cutting.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180345419A1 Mikutis (hereinafter “Mikutis”) in view of US 20130044371 A1 Rupp (hereinafter “Rupp”) in view of US 20150151380 A1 HOSSEINI (hereinafter “HOSSEINI”). 
Regarding claim 16, Mikutis and Rupp teach The method of claim 1 as discussed above.  Mikutis and Rupp do not teach wherein the infrared laser beam has a power of from about 20 W to about 1000 W. Along the same field of endeavor, HOSSEINI is considered analogous art because HOSSEINI discloses A method for laser processing of Silicon includes placing a Kerr material into engagement with the Silicon forming an interface therebetween (abstract).  HOSSEINI teaches wherein the infrared laser beam has a power of from about 20 W to about 1000 W (par. 80 teaches Further the laser system needs to be able to generate average power from 5 to 200 watts depending on the target material utilized which is within the range of the instant application).  Therefore, it would have been obvious before the effective date of the wherein the infrared laser beam has a power of from about 20 W to about 1000 W, as suggested and taught by HOSSEINI, for the purpose of providing an apparatus advantageously capable of producing a weakly convergent, multi foci, spatial beam profile where the incident fluence at the target material is sufficient to cause Kerr-effect self-focusing and propagation (par. 80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761